September 9, 2013 VIA EDGAR US Securities and Exchange Commission treet, NE Washington, DC 20549 Re: CNI Charter Funds (File Nos. 333-16093and 811-07923) Filing Pursuant to Rule 485(a) Ladies and Gentlemen: On behalf of our client, CNI Charter Funds (the “Trust”), we are filing, pursuant to Rule 485(a) under the Securities Act of 1933, as amended, and under the Investment Company Act of 1940, as amended, Post-Effective Amendment No. 64 (“PEA No. 64”) to the Trust’s Registration Statement on Form N-1A. The purpose of PEA No. 64 is to register Institutional Class shares of the Intermediate Fixed Income Fund, a separate series of the Trust. If you have any questions regarding these materials, please do not hesitate to contact me at (714) 830-0679. Very truly yours, /s/ Laurie A. Dee Laurie A. Dee
